Exhibit 10.1

PFENEX INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into by and
between Pfenex Inc. (the “Company”), and Shawn Scranton (“Executive”). This
Agreement will be effective as the date Executive commences employment with the
Company (the “Effective Date”). It is expected that the Effective Date will be
October 1, 2018.

1.    Duties and Scope of Employment.

(a)    Positions and Duties. Effective as of the Effective Date, Executive will
serve as the Company’s Sr. Vice President, Chief Operating Officer. Executive
will render such business and professional services in the performance of
Executive’s duties, consistent with Executive’s position within the Company, as
will reasonably be assigned to Executive by the Company’s Chief Executive
Officer. The period of Executive’s employment under this Agreement is referred
to herein as the “Employment Term.”

(b)    Obligations. During the Employment Term, Executive will perform
Executive’s duties faithfully and to the best of Executive’s ability and will
devote Executive’s full business efforts and time to the Company. For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s board of directors
(the “Board”), except as provided in Schedule 1.

2.    At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without Cause or notice. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company. However, as described in this Agreement, Executive may be
entitled to severance benefits depending on the circumstances of Executive’s
termination of employment with the Company.

3.    Compensation.

(a)    Base Salary. Effective as of the Effective Date, the Company will pay
Executive an annual salary of $300,000.00 as compensation for Executive’s
employment services to the Company (the “Base Salary”). The Base Salary will be
paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholdings. Executive’s annual salary will
be subject to review and adjustments as may be made based upon the Company’s
normal performance review practices. The Company may modify job titles, salaries
and benefits from time to time as it deems necessary.

(b)    Target Bonus. Beginning with calendar year 2018, Executive will be
eligible to receive an annual discretionary bonus of up to thirty-five percent
(35%) of Executive’s Base Salary upon achievement of performance objectives to
be determined by the Board in its sole



--------------------------------------------------------------------------------

discretion (the “Target Bonus”). The Target Bonus will be prorated for the
calendar year in which Executive commences employment based on the number of
days Executive is employed with the Company in the calendar year. The Target
Bonus, or any portion thereof, will be paid, less applicable withholdings, as
soon as practicable after the Board determines that the Target Bonus has been
earned, but in no event shall the Target Bonus be paid after the later of
(i) the fifteenth (15th) day of the third (3rd) month following the close of the
Company’s fiscal year in which the Target Bonus is earned or (ii) March 15
following the calendar year in which the Target Bonus is earned. Executive’s
Target Bonus will be subject to review and adjustments as may be made based upon
the Company’s normal performance review practices.

(c)    Stock Option. Subject to the approval of the Board (or a committee
thereof), Executive will be granted a nonstatutory stock option to purchase
82,000 shares of the Company’s common stock at an exercise price per share equal
to the fair market value on the date of grant (the “Option”). Subject to the
accelerated vesting provisions set forth herein, the Option will vest as to 25%
of the shares subject to the Option one (1) year after the Effective Date, and
as to 1/48th of the shares subject to the Option monthly thereafter on the same
day of the month as the Effective Date (and if there is no corresponding day,
the last day of the month), so that the Option will be fully vested and
exercisable four (4) years from the Option’s date of grant, subject to Executive
continuing to provide services to the Company through the relevant vesting
dates. Except as provided herein, the Option will be subject to the terms and
conditions of an equity incentive plan and related stock option agreement
approved by the Board (or a committee thereof), including vesting requirements
(collectively, the “Equity Documents”). No right to any stock is earned or
accrued until such time that vesting occurs, nor does the grant confer any right
to continue vesting or employment.

4.    Employee Benefits. During the Employment Term, Executive will be entitled
to participate in the employee benefit plans currently and hereafter maintained
by the Company of general applicability to other senior executives of the
Company. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

5.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

6.    Severance.

(a)    Termination for other than Cause, Death or Disability Apart from a Change
of Control. If, outside of the Change of Control Period, (i) the Company (or any
parent or subsidiary or successor of the Company) terminates Executive’s
employment with the Company other than for Cause, death or Disability, or
(ii) the Executive resigns from such employment for Good Reason, then, subject
to Section 7, Executive will be entitled to receive:

(i)    continuing payments of severance pay for a period of nine (9) months at a
rate equal to (x) the sum of (A) seventy-five percent (75%) of Executive’s Base
Salary rate, as then in effect, plus (B) the sum of all performance bonuses paid
to Executive for the Company’s fiscal year immediately preceding the fiscal year
in which Executive’s termination of employment

 

-2-



--------------------------------------------------------------------------------

occurs divided by (y) nine (9). The severance will be paid, less applicable
withholdings, in installments over the severance period described herein with
the first payment to commence on the sixty-first (61st) day following
Executive’s termination of employment (and include any severance payments that
otherwise would have been paid to Executive within the sixty (60) days following
Executive’s termination date), with any remaining payments paid in accordance
with the Company’s normal payroll practices for the remainder of the severance
period following Executive’s termination of employment (subject to any delay as
may be required by Section 7(c)).

(ii)    if Executive elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will provide Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of nine (9) months from the date
of termination or (B) the date upon which Executive and/or Executive’s eligible
dependents are no longer eligible for COBRA continuation coverage.
Notwithstanding the first sentence of this Section 6(a)(ii), if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment, payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue the group
health coverage for Executive and/or Executive’s eligible dependents in
effect on the termination of employment date (which amount will be based on the
premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive and/or Executive’s eligible dependents elect
COBRA continuation coverage and will commence on the month following Executive’s
termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to nine (9) payments. Any such taxable monthly payments that
otherwise would have been paid to Executive within the sixty (60) days following
Executive’s termination date instead will be paid on the sixty-first (61st) day
following Executive’s termination of employment, with any remaining payments
paid as provided in the prior sentence (subject to any delay as may be
required by Section 7(c)).

(b)    Termination for other than Cause, Death or Disability or Resignation by
Executive for Good Reason Related to a Change of Control. If, within the Change
of Control Period (i) the Company (or any parent or subsidiary or successor of
the Company) terminates Executive’s employment with the Company other than for
Cause, death or Disability, or (ii) the Executive resigns from such employment
for Good Reason, then, subject to Section 7, Executive will be entitled to
receive:

(i)    a lump sum payment equal to one hundred and fifty percent (150%) of the
sum of: (A) Executive’s Base Salary, as then in effect, or if greater, at the
level in effect immediately prior to the Change of Control, plus (B) Executive’s
Target Bonus in effect for the fiscal year in which Executive’s termination of
employment occurs. The severance will be paid, less applicable withholdings, on
the sixty-first (61st) day following Executive’s termination of employment in
accordance with the Company’s normal payroll practices (subject to any delay as
may be required by Section 7(c)). For the avoidance of doubt, if (x) Executive
incurred a

 

-3-



--------------------------------------------------------------------------------

termination of employment prior to a Change of Control that qualifies Executive
for severance payments under Section 6(a)(i); and (y) a Change of Control occurs
within the three (3)-month period following Executive’s termination of
employment that qualifies Executive for the superior benefits under this
Section 6(b)(i), then Executive shall be entitled to a lump-sum payment of the
amount calculated under this Section 6(b)(i), less amounts already paid under
Section 6(a)(i).

(ii)    if Executive elects continuation coverage pursuant to COBRA within the
time period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will provide Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of eighteen (18) months from the
date of termination or (B) the date upon which Executive and/or Executive’s
eligible dependents are no longer eligible for COBRA continuation coverage; and

(iii)    accelerated vesting as to one hundred percent (100%) of Executive’s
then-outstanding equity awards to acquire Company common stock.

(c)    Termination for Cause, Death or Disability; Resignation without Good
Reason. If Executive’s employment with the Company (or any parent or subsidiary
or successor of the Company) terminates voluntarily by Executive (except upon
resignation for Good Reason), for Cause by the Company or due to Executive’s
death or Disability, then (i) all vesting will terminate immediately with
respect to Executive’s outstanding equity awards, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (iii) Executive will only be eligible
for severance benefits in accordance with the Company’s established policies, if
any, as then in effect.

(d)    Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 6 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement,
including any prior employment agreements entered into between the Company and
Executive. Executive will be entitled to no severance or other benefits upon
termination of employment with respect to acceleration of award vesting or
severance pay other than those benefits expressly set forth in this Section 6.

7.    Conditions to Receipt of Severance; No Duty to Mitigate.

(a)    Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 6(a) or (b) will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date(such deadline, the “Release Deadline”). If the Release does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any rights to severance or benefits under this Agreement. In no event will
severance payments or benefits be paid or provided until the Release becomes
effective and irrevocable.

(b)    Nonsolicitation. The receipt of any severance benefits pursuant to
Section 6(a) or (b) will be subject to Executive not violating the provisions of
Section 11. In the

 

-4-



--------------------------------------------------------------------------------

event Executive breaches the provisions of Section 11, all continuing payments
and benefits to which Executive may otherwise be entitled pursuant to
Section 6(a) or (b) will immediately cease.

(c)    Section 409A.

(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code
Section 409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

(ii)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iii)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

(iv)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

(v)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A. Executive agrees and
acknowledges that

 

-5-



--------------------------------------------------------------------------------

the Company makes no representations or warranties with respect to the
application of Section 409A and other tax consequences to any payments hereunder
and, by the acceptance of any such payments, Executive agrees to accept the
potential application of Section 409A and the other tax consequences of any
payments made hereunder.

(d)    Confidential Information Agreement. Executive’s receipt of any payments
or benefits under Section 6 will be subject to Executive continuing to comply
with the terms of Confidential Information Agreement (as defined in Section 10).

(e)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

8.    Definitions.

(a)    Cause. For purposes of this Agreement, “Cause” is defined as (i) the
willful failure, disregard, or refusal by Executive to perform the services
hereunder or follow the reasonable instructions of the Board; provided, however,
that any willful failure, disregard, or refusal by Executive to perform the
services hereunder that can reasonably be cured shall not constitute Cause
unless cure is not effected, as determined in good faith by the Board, within
thirty (30) days after notice thereof is received by the Executive from the
Company; (ii) any willful or grossly negligent act by the Executive having the
effect of injuring, in a material way (whether financial or otherwise) as
determined in good faith by the Board, the business or reputation of the Company
or any of its subsidiaries or affiliates; (iii) Executive’s conviction of,
guilty plea, or plea of nolo contendere to any felony or a misdemeanor involving
moral turpitude; (iv) the determination by the Company, after a reasonable and
good faith investigation by the Company following a written allegation by an
employee of the Company, that the Executive engaged in some form of harassment
prohibited by law (including, without limitation, age, sex, disability, or race
discrimination) unless Executive’s actions were specifically directed by the
Board; or (v) material breach by the Executive of any provision of this
Agreement or any Confidential Information Agreement.

(b)    Change of Control. For purposes of this Agreement, “Change of Control”
means the occurrence of any of the following events:

(i)    a change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

(ii)    a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company

 

-6-



--------------------------------------------------------------------------------

immediately prior to such acquisition or acquisitions; provided, however, that
for purposes of this subsection (iii), the following will not constitute a
change in the ownership of a substantial portion of the Company’s assets: (A) a
transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer, or (B) a transfer of assets by the Company to:
(1) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock, (2) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (8)(b)(iii). For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A, as it has been and may be amended from time to time,
and any proposed or final Treasury Regulations and Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(c)    Change of Control Period. For purposes of this Agreement, “Change of
Control Period” means the period that begins three (3) months prior to a Change
of Control and ends twelve (12) months following a Change of Control.

(d)    Code. For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.

(e)    Disability. For purposes of this Agreement, “Disability” means that
Executive has been unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment for a period
of ninety (90) consecutive days or more, or more than one hundred and eighty
(180) days within any twelve (12)-month period, in each case, determined by the
Board and, if reasonable accommodation is required by law, after any reasonable
accommodation.

(f)    Good Reason. For the purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent: (i) a material
breach of any provision of this Agreement by the Company;

 

-7-



--------------------------------------------------------------------------------

(ii) any material reduction by the Company of Executive’s duties,
responsibilities, or authority; (iii) a material relocation of the Company’s
principal place of business of Executive outside of the San Diego Metropolitan
area; or (iv) a material diminution in Executive’s annual base salary. Executive
will not resign for Good Reason without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date the Company receives such notice during which such condition must not
have been cured.

(g)    Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of Executive’s separation
from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.

9.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (the
“Payments”) (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive’s Payments
will be either:

(a)    delivered in full, or

(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to the excise tax under Section 4999 of
the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
Payments, notwithstanding that all or some portion of such Payments may be
taxable under Section 4999 of the Code. If a reduction in the Payments
constituting “parachute payments” is necessary so that no portion of such
Payments is subject to the excise tax under Section 4999 of the Code, the
reduction shall occur in the following order: (1) reduction of the cash
severance payments; (2) cancellation of accelerated vesting of equity awards;
and (3) reduction of continued employee benefits. In the event that acceleration
of vesting of equity award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

A nationally recognized certified professional services firm selected by the
Company, the Company’s legal counsel or such other person or entity to which the
parties mutually agree (the “Firm”) shall perform the foregoing calculations
related to the Excise Tax. The Company shall bear all expenses with respect to
the determinations by the Firm required to be made hereunder. For purposes of
making the calculations required by this Section, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and

 

-8-



--------------------------------------------------------------------------------

Executive will furnish to the Firm such information and documents as the Firm
may reasonably request in order to make a determination under this Section. The
Firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to the severance benefits or other payments is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the Firm
made hereunder shall be final, binding, and conclusive upon the Company and
Executive.

10.     Confidential Information. Executive agrees to execute and comply with
the Company’s At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (the “Confidential Information Agreement”)
concurrently with the execution of this Agreement and agrees to abide by the
Company’s rules and standards. Executive understands that Executive must
disclose to the Company any and all agreements relating to Executive’s prior
employment that may affect Executive’s eligibility to be employed by the Company
or limit the manner in which Executive may be employed. It is the Company’s
understanding that any such agreements will not prevent Executive from
performing the duties of Executive’s position and Executive represents that such
is the case. Executive agrees not to bring any third party confidential
information to the Company, including that of Executive’s former employers, and
that in performing Executive’s duties for the Company, Executive will not in any
way utilize any such information.

11.    Non-Solicitation. Until the date one (1) year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit any employee of the Company (or any
parent or subsidiary of the Company) to leave Executive’s employment either for
Executive or for any other entity or person.

12.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

13.    Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Pfenex

10790 Roselle St.

 

-9-



--------------------------------------------------------------------------------

San Diego, CA 92121

Attn: Chief Executive Officer

If to Executive:

at the last residential address known by the Company.

14.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

15.    Arbitration. Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company, shall be subject to arbitration in accordance with the arbitration
provisions of the Confidential Information Agreement.

16.    Integration. This Agreement, along with the Confidential Information
Agreement and the Equity Documents, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. With respect to
equity awards granted on or after the date of this Agreement, the acceleration
of vesting provisions provided herein will apply to such equity awards except to
the extent the applicable equity award agreement expressly supersedes this
Agreement. This Agreement may be modified only by agreement of the parties by a
written instrument executed by the parties that is designated as an amendment to
this Agreement.

17.    Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

18.    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

19.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

20.    Governing Law. This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).

21.    Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

22.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:

     

PFENEX INC.

     

By:

 

/s/ Evert B. Schimmelpennink

   

Date:

 

9/7/18

Title:

 

CEO

     

EXECUTIVE:

     

/s/ Shawn A. Scranton, PharmD

   

Date:

 

06 Sept 2018

Shawn A. Scranton, PharmD

     

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

-11-



--------------------------------------------------------------------------------

SCHEDULE 1

Consulting Agreements:

An active consulting agreement is in place between the employee and Sentynl
Therapeutics, Inc (San Diego, CA). This contract provides for consulting
services on average equal to or less than 5 hours per month and has a
termination date of October 1, 2019.

 

-12-